I dissent. As I understand it, the office of the motion for judgment non obstante veredicto does not extend to cases where it is necessary to make findings of fact to support the judgment. This is a law case, in which judgment, to be valid, must rest upon the verdict of a jury or upon findings of fact made and entered by the judge. In no such case are findings mere surplusage. They are essential to the validity of the judgment. Rem. Rev. Stat., § 367 [P.C. § 8486]; Colvin v. Clark, 83 Wn. 376,145 P. 419; Kietz v. Gold Point Mines, 198 Wn. 112,87 P.2d 277.
The force and effect of the statute is not abated simply because the judge may conceive the facts to be undisputed. Although the evidence in this case may not be conflicting in any respect, the practice here sanctioned may, in many cases, lead to denial of the right of trial by jury guaranteed by Art. I, § 21, of the state constitution. The court always has the power to grant a new trial if it believes the verdict is against the weight of the evidence. But the fact that the court would have been justified in directing a verdict or in granting a new trial does not warrant it in entering *Page 421 
a judgment non obstante. Freeman on Judgments (5th ed.), § 10.
The decisions relied upon to support the practice sanctioned here (Schroeder v. Hotel Commercial Co., 84 Wn. 685,147 P. 417; and Marion Steam Shovel Co. v. Aukamp, 172 Wn. 455,20 P.2d 851) were cases of equitable cognizance. In such cases, the verdict of the jury is merely advisory and findings of fact are not necessary to support the decree.